Mr. JUSTICE STROUSE delivered the opinion of the court: Defendant, Thomas Scholl, appeals from a judgment order in favor of the Plaintiff in the amount of $876.00, plus $37.50 court costs for the premium for hail insurance for the year 1968. This conflict concerns premiums on an insurance contract for the year 1968 and whether the Plaintiff’s signature thereon was a forgery or whether it was cancelled. There were direct conflicts in the testimony between the parties which were heard and resolved by the trial judge’s finding in favor of the Plaintiff. The Appellant lays great stress on the fact that the Plaintiff should have the burden of proving beyond a reasonable doubt the cancellation of the contract and that the judgment is against the manifest weight of the evidence.  It is well settled in Illinois that the burden of proof in civil cases is by a preponderance of the evidence. Watt v. Kirby (1853), 15 Ill. 200. Commerce Union Bank v. Midland National Insurance Company (1964), 53 Ill.App.2d 229, 202 N.E.2d 688.  It is further well settled that the Reviewing Court will not set aside a judgment unless it is clearly and manifestly against the weight of the evidence. Nichols v. Sargent (1887), 22 Ill.App. 403; Commerce Union Bank v. Midland National Insurance Company (1964), 53 Ill.App.2d 229, 202 N.E.2d 688.  It is clear from the record that the judgment is not clearly and manifestly against the weight of the evidence. Judgment affirmed. SEIDENFELD and GUILD, JJ., concur.